218 U.S. 572 (1910)
GRIFFITH, alias GRIFFIN
v.
STATE OF CONNECTICUT.
No. 515.
Supreme Court of United States.
Submitted November 28, 1910.
Decided December 12, 1910.
ERROR TO THE SUPREME COURT OF ERRORS OF THE STATE OF CONNECTICUT.
Motion to dismiss or affirm.
Mr. I. Henry Harris for plaintiff in error.
Mr. Hugh M. Alcorn for defendant in error.
MR. JUSTICE WHITE delivered the opinion of the court.
The parties to this record are the same as in No. 514, just decided, ante, p. 563, and the questions involved are the same, the prosecution being for similar offenses against the Connecticut act of 1907. Both cases were tried together. Upon the conviction in this, however, the trial court imposed the penalty of imprisonment. The two cases were disposed of by the Supreme Court of Errors in one opinion. As the decision in No. 514 is necessarily controlling, it follows that the judgment of the Supreme Court of Errors of Connecticut must be and it is
Affirmed.